                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CARLOS KING, THADDEUS KAROW,
 JAMES PRICE, CRAIG ALAN SUSSEK AND
 VICTORIANO HEREDIA,                                                  ORDER

        Plaintiff,                                            Case No. 19-cv-338-jdp
 v.

 STEVEN LANDREMAN, DANIELLE LACOST,
 DOUGLAS DRANKIEWICZ, KEVIN CARR
 AND MARK HEISE,

        Defendants.


       Plaintiffs Carlos King, Thaddeus Karow, James Price, Craig Alan Sussek and Victoriano

Heredia prisoners in the custody of the Wisconsin Department of Corrections, have submitted

a proposed complaint through counsel and have paid the $400 filing fee. Because plaintiffs are

prisoners, plaintiffs are subject to the Prison Litigation Reform Act, which requires the court

to screen the complaint to determine whether any portion is frivolous or malicious, fails to

state a claim on which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief.

       Accordingly, IT IS ORDERED that plaintiffs’ complaint is taken under advisement

pursuant to 28 U.S.C. § 1915A. Plaintiffs’ counsel will be notified promptly when such a

decision has been made.


               Entered this 30th day of April, 2019.

                                    BY THE COURT:

                                    /s/
                                    PETER OPPENEER
                                    Magistrate Judge
